In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-17-00434-CR
                              NO. 09-17-00435-CR
                              NO. 09-17-00436-CR
                             ____________________

                      VERNON LEE LANDRY, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

               On Appeal from the Criminal District Court
                         Jefferson County, Texas
              Trial Cause Nos. 11-11681, 11-11715, 11-11720
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, Vernon Lee Landry pleaded guilty to

burglary of a habitation, aggravated assault, and violation of a protective order. In

cause numbers 11-11681 and 11-11720, the trial court found the evidence sufficient

to find Landry guilty of burglary of a habitation and violation of a protective order

and assessed punishment at ten years of confinement and a $1000 fine, but then

suspended imposition of the sentences, and placed Landry on community

                                         1
supervision for ten years in each case. In cause number 11-11715, the trial court

found the evidence sufficient to find Landry guilty of aggravated assault, but

deferred further proceedings and placed Landry on community supervision for ten

years, assessed a $1000 fine, and ordered restitution in the amount of $2686.73.

      The State subsequently filed motions to revoke Landry’s community

supervision. In all three cases, Landry pleaded “true” to violating one of the

conditions of his community supervision. After conducting a hearing, the trial court

found the evidence was sufficient in all three cases to find that Landry had violated

five conditions of his community supervision. In cause numbers 11-11681 and 11-

11720, the trial court revoked Landry’s community supervision, and orally

pronounced a sentence of ten years of confinement in the burglary of a habitation

case and the case involving the violation of a protective order. In cause number 11-

11715, the trial court revoked Landry’s community supervision, found Landry guilty

of aggravated assault, orally pronounced a sentence of twenty years of confinement,

and entered a deadly weapon finding.

      Landry’s appellate counsel filed Anders briefs that present counsel’s

professional evaluation of the records and conclude that the appeals are frivolous.

See Anders v. California, 386 U.S. 738 (1967); High v. State; 573 S.W.2d 807 (Tex.

Crim. App. 1978). On April 30, 2018, we granted an extension of time for Landry

                                         2
to file pro se briefs. Landry filed a pro se response in each case. The Court of

Criminal Appeals has held that we need not address the merits of issues raised in an

Anders brief or a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Rather, an appellate court may determine: (1) “that the appeal is

wholly frivolous and issue an opinion explaining that it has reviewed the record and

finds no reversible error[;]” or (2) “that arguable grounds for appeal exist and remand

the cause to the trial court so that new counsel may be appointed to brief the issues.”

Id.

      We have reviewed the appellate records, and we agree with counsel’s

conclusion that no arguable issues support the appeals. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Cf. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgments. 1

      AFFIRMED.


                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice




      1
        Landry may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3
Submitted on July 31, 2018
Opinion Delivered August 29, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       4